Citation Nr: 1012500	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-36 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Propriety in the reduction of the rating for prostate cancer 
from 100 percent to 40 percent, effective November 1, 2008.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION


The appellant is a Veteran who served on active duty from 
October 1963 to October 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2008 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
rating for postoperative prostate cancer from 100 percent to 
40 percent, effective November 1, 2008.  

Notably, additional evidence pertinent to the matter of the 
rating warranted for postoperative residuals of prostate 
cancer that was not considered by the RO has been associated 
with the Veteran's claims file; the Veteran has not waived 
RO initial consideration.  Inasmuch as the Board's partial 
award in this matter does not foreclose the possibility of a 
still higher rating, the Veteran is not prejudiced by the 
Board's proceeding on the merits without remanding the 
matter to the RO for their initial consideration of the 
additional evidence.

The matters of entitlement to a rating in excess of 60 
percent for the postoperative residuals of prostate cancer 
(on an extraschedular basis) and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.  


FINDINGS OF FACT

1.  The Veteran underwent prostatectomy for prostate cancer 
on July 16, 2007; he did not receive any X-ray or 
chemotherapy or other therapeutic procedure for the cancer; 
and there has been no recurrence or metastasis since.

2.  The reduction in the rating for the Veteran's 
postoperative prostate cancer from 100 percent, effective 
November 1, 2008, was based on examination showing 
improvement (i.e., no recurrence or metastasis) and was 
implemented in accordance with governing regulatory due 
process provisions; the proposal to reduce the rating was by 
a May 2008 rating decision that following an examination, 
and the Veteran was notified by letter that same month; the 
reduction was implemented by a rating decision in August 
2008, with reduction to occur prospectively in November 
2008.  

3.  It is reasonably shown that throughout since November 1, 
2008, the Veteran's postoperative residuals of prostate 
cancer have been manifested by urinary leakage requiring the 
use of absorbent padding that must be changed more than four 
times per day.  


CONCLUSION OF LAW

The reduction in the rating for the Veteran's postoperative 
residuals of prostate cancer from 100 percent, effective 
November 1, 2008, was proper; however, at least a 60 percent 
rating (instead of the 40 percent rating that was assigned) 
is warranted from that date.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, 
Diagnostic Code (Code) 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  There are governing regulatory notice 
provisions specific to situations involving a reduction in a 
rating (which will be discussed below in greater detail).  
The Veteran was advised of the proposed reduction in the 
rating for his postoperative prostate cancer by RO letter in 
May 2008 (with a copy of the rating proposing the reduction, 
and explaining the basis for the rating, attached).  That 
letter explained the basis for the reduction, and the 
criteria for rating residuals of prostate cancer.  He was 
afforded ample opportunity to respond.  When he was notified 
of the implementation of the reduction by the August 2008 
rating decision on appeal, he also received notice of his 
appellate rights.  With his notice of disagreement in August 
2008, the Veteran submitted additional evidence in support 
of his claim.  He has had ample opportunity to 
respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in September 2007, March 
2008, and February 2009, and those examinations are adequate 
to address the propriety of the reduction and the rating 
warranted upon reduction to the extent addressed below.  
While the Veteran's claims file was not reviewed by the 
September 2007 examiner, it was reviewed in connection with 
the March 2008 examination.  Significantly, the February 
2009 examination confirmed findings noted in private 
treatment records that support the determination below.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to 
assist (in this matter to the extent it is addressed on the 
merits herein) is met.  

A.	Legal Criteria, Factual Background, and Analysis

An October 2007 rating decision awarded the Veteran service 
connection for postoperative residuals of prostate cancer, 
rated 100 percent.  The rating decision advised the Veteran 
of the criteria for rating prostate cancer, including that a 
100 percent rating was warranted for six months following 
completion of treatment, and that such rating was not 
considered permanent, as there was likelihood of 
improvement.  Both the letter to the Veteran advising him of 
the award and the rating decision (a copy of which was 
attached to the letter) advised the Veteran that he would be 
scheduled for a future examination to evaluate the 
disability.  As was noted above, this appeal is from the 
rating decision that implemented the reduction in the rating 
from 100 to 40 percent, effective November 1, 2008.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Malignant neoplasms of the genitourinary system (to include 
prostate cancer) are rated 100 percent.  38 C.F.R. § 4.115b, 
Code 7528.  The note following provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been 
no local reoccurrence or metastasis, the disability is to be 
rated on residuals, as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

As there has never been report of renal dysfunction 
associated with the Veteran's postoperative prostate cancer 
(March 2008 examination noted there was no 
nephritis/nephrolithiasis), there is no basis for rating the 
postoperative residuals of the Veteran's prostate cancer on 
that basis.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urinary leakage requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants 
a 60 percent rating; where it requires wearing of absorbent 
materials which must be changed two to four times per day a 
40 percent rating is warranted; where it requires the 
wearing of absorbent materials which must be changed less 
than two times per day a 20 percent rating is warranted.  
38 C.F.R. § 4.115a:  

Notably, the criteria for rating urinary frequency provide 
for a maximum rating of 40 percent, and the criteria for 
rating based on urinary frequency provide for a maximum 
rating of 30 percent.  As the Veteran's posoperative 
residuals of prostate cancer have been already assigned a 
rating of 40 percent, an alternate rating based on urinary 
frequency or obstruction would be of no benefit to the 
Veteran.  See 38 C.F.R. § 4.115a.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  

"Staged" ratings are appropriate where the factual findings 
show distinct time periods when a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons.  
The beneficiary will be notified, and furnished detailed 
reasons therefor, and will be given 6o days to present 
additional evidence to show that compensation should be 
continued at the present level.  Unless additional evidence 
is received, final action shall be taken, with the award 
reduced effective the last day of the month in which a 60 
day period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e). 

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.  

The Veteran underwent a radical prostatectomy at a private 
facility in July 2007.  

On September 2007 VA examination, the Veteran denied (and 
the record does not otherwise show) that he had any 
chemotherapy or radiation therapy following the surgery.  He 
was not given any hormonal shots or Lupron shots.  He denied 
dysuria or hematuria.  He had daily urinary leakage, 
averaging 20 to 30 times per day and wore an average of two 
Depends per day and one per night.  He was incontinent of 
urine, especially with coughing and sneezing.  He also had 
erectile dysfunction.  [The Veteran has been awarded special 
monthly compensation for loss of use of a creative organ.  
That award is not at issue herein.]  The diagnosis was 
prostate cancer, status post prostatectomy, with residuals 
of urinary leakage, incontinence especially with coughing or 
sneezing and erectile dysfunction.  

On March 2008 VA examination, the Veteran reported urinary 
frequency (hourly during the day) and nocturia (three times 
per night).  He wore Depends day and night.  He reported 
that he changed these one to three times per day (and also 
at night).  He had not had chemotherapy or radiation therapy 
since his prostate surgery.  

A rating decision in May 2008 (with notice letter and copy 
of the decision mailed to the Veteran that same month) 
proposed to reduce the rating for the Veteran's 
postoperative residuals of prostatectomy from 100 percent to 
40 percent.  The Veteran was notified of the proposal by a 
letter that same month (with a copy of the rating decision 
attached).  He was advised that because no malignancy was 
shown, the disability would be rated as voiding dysfunction.  
He was advised he had 60 days to respond.  No response was 
received within the 60 days, and an August 2008 rating 
decision (mailed to the Veteran with a notice letter on 
August 14, 2008) implemented the reduction, effective 
November 1, 2008.  

Records from the Veteran's private physician, dated in June 
2008 (received August 20, 2008) and September 2008 (received 
in October 2008) show that the Veteran has an ongoing 
problem with incontinence.  In June 2008 he reported he wore 
absorbent pads which required changing between four and five 
times per day.  In September 2008 it was noted that he was 
changing pads 4 to 5 times per day, and also that he 
required 1 diaper per day.

A June 2008 VA outpatient treatment record shows that the 
Veteran requested that VA provide Depends (diapers) and 
other pads to protect his clothes for urinary incontinence 
(frequency of replacement was not noted at that time).  

On February 2009 VA examination, the Veteran reported having 
urinary leakage for which he wore pads that he changed five 
times per day.  The impression was prostate carcinoma, 
presently in remission, prostatectomy done in July 2007, 
presently with erectile dysfunction and urinary 
incontinence.  

The initial question before the Board whether reduction of 
the Veteran's rating for residuals of prostate cancer was 
warranted, and was implemented in accordance with regulatory 
guidelines.  In that regard, it is noteworthy that (as noted 
above) the criteria for rating neoplasms of the 
genitourinary system provide for a 100 percent rating for 6 
months following cessation of surgical, X-ray, chemo, or 
other therapy, after which an examination is to be 
scheduled.  Thereafter, if there is no reoccurrence or 
metastasis, the disability is to be rated as voiding or 
renal dysfunction (with any reduction to be in accordance 
with the due process provisions in 38 C.F.R. § 3.105(e)).  
Here, undisputed evidence shows that the Veteran had a 
prostatectomy in July 2007, and has not received radiation, 
chemo, or other therapy.  He was afforded a VA examination 
in May 2008 (well beyond 6 months after the surgery).  He 
has not been reported to have had reoccurrence or 
metastasis.  Consequently, as malignancy was no longer 
shows, the reduction from a 100 percent was clearly 
warranted.  

The next question before the Board is whether the reduction 
was in accordance with the due process provisions in 
38 C.F.R. § 3.158(e).  The RO proposed a reduction (from 100 
to 40 percent) by rating action in May 2008, subsequent to 
the March 2008 VA examination that did not find reoccurrence 
or metastasis.  The Veteran was afforded a 60 day period to 
respond with evidence why the reduction should not take 
place (i.e., showing reoccurrence or metastasis); he did not 
respond.  An August 2008 rating decision then implemented 
the reduction effective from November 1, 2008.  These facts 
establish that the reduction was in accordance with the 
above-outlined criteria in 38 C.F.R. § 3.158(e).  Notably, 
at each step the period of time afforded the Veteran to 
respond/before the next step took place met or exceeded the 
periods specified by regulation.

The next question for consideration is whether the 40 
percent rating assigned upon termination of the 100 percent 
schedular rating by the RO is appropriate.  As was noted 
above, the Veteran is not shown (nor alleged) to have renal 
dysfunction as a residual of his prostate cancer.  
Consequently the disability must be rated as voiding 
dysfunction.  See 38 C.F.R. § 4.115(b), Code 7528.  Since a 
40 percent rating is already assigned, rating the disability 
as urinary frequency or obstructed voiding would be of no 
benefit to the Veteran (as the maximum ratings, under those 
criteria are 40 percent, and 30 percent, respectively).   

Considering the criteria for rating the disability based on 
voiding dysfunction from November 1, 2008, the Board finds 
that the pertinent findings include that on February 2009 VA 
examination it was noted that the Veteran changed absorbent 
pads 5 times per day, and that in a September 2008 private 
report it was noted that he changed absorbent pads 4-5 times 
per day, and apparently also required 1 Depend diaper per 
day.  The record also shows that he apparently wears a 
diaper at night.  These findings satisfy the criteria for 
the [maximum schedular] 60 percent rating based on voiding 
dysfunction.  Consequently such rating is warranted 
throughout from November 1, 2008.   

As was noted above, the matters of entitlement to a rating 
in excess of 60 percent for postoperative prostate cancer 
and entitlement to TDIU are being remanded (for reasons 
discussed in greater detail below).  









ORDER

To the extent that a 100 percent schedular rating for 
postoperative cancer was no longer warranted, or that the 
reduction in the rating was implemented in violation of any 
due process, the appeal challenging the propriety in the 
reduction of the Veteran's rating from 100 percent effective 
1, 2008 is denied.  

To the extent that the rating to be assigned from November 
1, 2008, should be 60 percent (rather than 40 percent), the 
appeal is granted, subject to the regulations governing 
payment of monetary awards.  


REMAND

Regarding a rating in excess of 60 percent for postoperative 
prostate cancer (on an extraschedular basis) from November 
1, 2008, associated with the claims file are pertinent 
reports of VA treatment and a (February 2009) VA examination 
report subsequent to (and thus not considered in) the 
October 2008 SOC.  The Veteran has not waived RO initial 
consideration of these records.  Furthermore, the record 
suggests that the Veteran receives ongoing treatment for his 
prostate cancer residuals.  Records of such treatment are 
pertinent -perhaps critical- evidence in the matter at hand 
(and VA records are constructively of record), and must be 
secured.  

Regarding TDIU, a March 2009 (interim) rating decision 
denied such benefit in part based on a finding that the 
schedular requirements were not met.  Because the schedular 
requirements for TDIU are met following the award above, 
that determination must be revisited.  See also Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment he 
has received for his postoperative 
residuals of prostate cancer since 
January 2009, and to provide releases 
for records of any private treatment.  
The RO should secure, for association 
with the claims file the complete 
clinical records of all such treatment.

2. The RO should review the entire 
record (to include both the additional 
records received prior to this 
decision/remand, but not considered by 
the RO, and any additional records 
received pursuant to the request above, 
and adjudicate the question of whether 
referral for extraschedular 
consideration of a rating in excess of 
60 percent for postoperative residuals 
of prostate cancer is warranted.  The 
RO should arrange for any further 
development deemed necessary, and then 
also readjudicate the matter of 
entitlement to TDIU (considering that 
the schedular requirements of 38 C.F.R. 
§ 4.16(a) are now met).  If the 
Veteran's claim is not granted to his 
satisfaction, the RO should issue an 
appropriate SSOC, and afford the 
Veteran and his representative the 
opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


